Citation Nr: 0910346	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  95-28 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a higher initial rating for low back 
disability.  


REPRESENTATION

Appellant represented by:	Keith D. Snyder, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and P. H.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to August 
1980, and June 1981 to September 1982.  This matter came 
before the Board of Veterans' Appeals (Board) on appeal from 
a January 1994 rating decision by the White River Junction, 
Vermont Department of Veterans Affairs (VA) Regional Office 
(RO) that assigned an initial 40 percent evaluation for 
chronic low back pain, possible herniated nucleus pulposus, 
L5-S1 with degenerative joint disease, L4-5, effective June 
30, 1993, after granting service connection for this 
disability.

In January 1997, the Board issued a decision that denied the 
Veteran's claim for an increased initial rating.  The 
Veteran, in turn, appealed the denial to the United States 
Court of Appeals for Veterans Claims (Court).

In July 1998, the Court issued an order that vacated the 
Board's January 1997 decision and remanded the matter to the 
Board for action in compliance with a joint motion of the 
parties

This matter was before the Board in November 1998, when it 
was remanded for additional development.  

In March 2003, jurisdiction over the case was transferred to 
the Buffalo, New York, RO.  By rating decision dated in March 
2004, the RO recharacterized the Veteran's service-connected 
low back disability, effective September 26, 2003, as: 
degenerative disc disease, L5-S1, evaluated as 20 percent 
disabling; radiculopathy of the left lower extremity, 
evaluated as 20 percent disabling; and radiculopathy of the 
right lower extremity, evaluated as noncompensable.

This matter was before the Board in February 2005, when it 
was remanded for additional development.  Subsequently, 
jurisdiction over the case was transferred to the Phoenix, 
Arizona RO.  As directed, the RO adjudicated the claim of 
entitlement to a total rating due to individual 
unemployability based upon service-connected disabilities 
(TDIU) in a rating decision issued in October 2008.  The 
Veteran has not disagreed with that decision, and it is not a 
part of the current appeal before the Board.  


FINDINGS OF FACT

1.  Prior to September 26, 2003, the Veteran's low back 
disability was manifested by not more than severe 
intervertebral disc syndrome.

2.  The limitation of motion of the Veteran's low back has 
more nearly approximated moderate than severe; forward 
flexion of the thoracolumbar spine has not been limited to 30 
degrees or less; and ankylosis of the thoracolumbar spine has 
not been present.

3.  Left radiculopathy has not been more than moderate, and 
there has been no significant right radiculopathy.

4.  Apart from convalescent periods during which temporary 
total ratings were in effect, the disability has not been 
manifested by incapacitating episodes requiring bed rest 
prescribed by a physician for at least 6 weeks during any 12-
month period of this claim.

5.  No improvement in the disability was shown prior to the 
decision reducing the combined rating for the disability from 
40 percent to 36 percent, effective September 26, 2003.


CONCLUSION OF LAW

The Veteran's low back disability with radiculopathy warrants 
a single 40 percent rating throughout the initial rating 
period.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5289, 5292, 5293, 5295 (2003); 38 C.F.R. §§ 4.7, 4.10, 
4.14, 4.40, 4.45, 4.71a, Diagnostic Code 5243; § 4.124a, 
Diagnostic Code 8520 (2008).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran is seeking higher initial ratings for his low 
back disability.  The Board will initially discuss certain 
preliminary matters, and will then address the pertinent law 
and regulations and their application to the facts and 
evidence.  

I.  The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008.

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant pursuant to the VCAA be provided "at the time" that, 
or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

This claim was initially adjudicated long before the 
enactment of the VCAA in November 2000.  The record reflects 
that the Veteran was provided fully-compliant VCAA notice by 
letters mailed in October 2007 and August 2008.  Although the 
required notice was sent long after the enactment of the 
VCAA, the Board finds that there is no prejudice to the 
Veteran in proceeding with the issuance of a final decision.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this 
regard, the Board notes that following the provision of the 
required notice and the receipt of all pertinent evidence, 
the originating agency readjudicated the Veteran's claim in 
September 2008.  There is no indication in the record or 
reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board further notes that the Veteran has been afforded 
appropriate VA examinations and service treatment records and 
pertinent VA, Social Security and private medical records 
have been obtained.  As directed by the Court, the RO has 
attempted to obtain full MAT or "material arts therapy" 
records from Prescott VA Medical Center referred to in 
September 1994 treatment records.  The search yielded no 
additional records.  It was noted that his Chapter 31 folder 
had been destroyed.  Neither the Veteran nor his 
representative has identified any outstanding evidence, to 
include medical records, that could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  

The Board notes that the Veteran failed to report for two 
examinations scheduled for July 2008 and an orthopedic 
examination scheduled for August 2006 in connection with this 
claim despite being advised of the examinations.  In the 2005 
Remand, the Board had ordered that these examinations be 
scheduled.  The Court has held that VA's duty to assist a 
veteran in developing the facts and evidence pertinent to a 
veteran's claim is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  It is the 
responsibility of veterans to cooperate with VA.  See Caffrey 
v. Brown, 6 Vet. App. 377, 383 (1994); Olson v. Principi, 3 
Vet. App. 480, 483 (1992).  Based on the Veteran's 
unwillingness to report for another examination, the Board 
will decide the claim without the benefit of the additional 
examination.  

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the Veteran.  Accordingly, the Board will address the merits 
of the claims.

II.  Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability there from are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

The evaluation of the same disability under various diagnoses 
is to be avoided. 38 C.F.R. § 4.14 (2008).  38 C.F.R. § 4.14 
does not preclude the assignment of separate evaluations for 
separate and distinct symptomatology where none of the 
symptomatology justifying an evaluation under one diagnostic 
code is duplicative of or overlapping with the symptomatology 
justifying an evaluation under another diagnostic code.  
Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see 
also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert, 1 Vet. App. at 54.

Complete paralysis of the sciatic nerve warrants an 80 
percent evaluation; with complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement of the 
muscles below the knee is possible, and flexion of the knee 
is weakened or (very rarely) lost.  Incomplete paralysis of 
the sciatic nerve warrants a 60 percent evaluation if it is 
severe with marked muscular dystrophy, a 40 percent 
evaluation if it is moderately severe, a 20 percent 
evaluation if it is moderate or a 10 percent evaluation if it 
is mild.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Paralysis of the external popliteal or common peroneal nerve 
is rated under Diagnostic Code 8521.  An evaluation of 10 
percent is assigned for mild incomplete paralysis.  A 20 
percent rating requires moderate incomplete paralysis, and a 
30 percent rating requires severe incomplete paralysis of the 
external popliteal nerve.  A 40 percent evaluation requires 
complete paralysis of the external popliteal nerve, 
manifested by foot drop and slight droop of first phalanges 
of all toes, cannot dorsiflex the foot, extension (dorsal 
flexion) of proximal phalanges of toes lost; abduction of 
foot lost, adduction weakened; anesthesia covers entire 
dorsum of foot and toes.  38 C.F.R. § 4.124a, Diagnostic Code 
8520.

The term "incomplete paralysis" with peripheral nerve 
injuries indicates a degree of loss or impaired function 
substantially less than the type pictured for complete 
paralysis given with each nerve, whether due to the varied 
level of the nerve lesion or to partial regeneration.  When 
the involvement is wholly sensory, the rating should be for 
mild, or at most, the moderate degree.  See note at "Diseases 
of the Peripheral Nerves" in 38 C.F.R. § 4.124(a).

The Veteran filed his claim in 1993.  During the pendency of 
this claim, the criteria for evaluating disabilities of the 
spine were revised.

Under the criteria in effect prior to September 23, 2002, 
intervertebral disc syndrome warrants a noncompensable 
evaluation if it is postoperative, cured. A 10 percent 
evaluation is warranted if it is mild.  A 20 percent 
evaluation is warranted if it is moderate with recurring 
attacks.  A 40 percent evaluation is authorized for 
intervertebral disc syndrome if it is severe with recurrent 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the criteria in effect prior to September 26, 2003, 
lumbosacral strain warrants a noncompensable evaluation if 
there are slight subjective symptoms only.  A 10 percent 
evaluation is warranted if it is manifested by characteristic 
pain on motion. With muscle spasm on extreme forward bending, 
and loss of lateral spine motion, unilateral, in a standing 
position, a 20 percent evaluation is warranted.  A 40 percent 
evaluation is warranted for severe lumbosacral strain with 
listing of the whole spine to the opposite side; positive 
Goldthwaite's sign, marked limitation of forward bending in a 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2003).

Under the criteria in effect prior to September 26, 2003, 
limitation of motion of the lumbar spine warrants a 10 
percent evaluation if it is slight, a 20 percent evaluation 
if it is moderate or a 40 percent evaluation if it is severe.  
38 C.F.R. § 4.71a, Diagnostic Code 5292 (2003).

Under the criteria in effect prior to September 26, 2003, 
ankylosis of the lumbar spine warrants a 40 percent 
evaluation if it is favorable or a 50 percent evaluation if 
it is unfavorable.  38 C.F.R. § 4.71a, Diagnostic Code 5289 
(2003).

Under the interim revised criteria of Diagnostic Code 5293, 
effective September 23, 2002, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
total duration of incapacitating episodes over the past 12 
months, or by combining under 38 C.F.R. § 4.26 (combined 
rating tables) separate evaluations of its chronic orthopedic 
and neurologic manifestations along with evaluations for all 
other disabilities, which ever method results in the higher 
evaluation.  A maximum 60 percent evaluation is warranted 
when rating based on incapacitating episodes, and such is 
assigned when there are incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  A 40 percent evaluation is assigned for 
incapacitating episodes having a total duration of at least 4 
weeks, but less than 6 weeks, during the past 12 months.  A 
20 percent evaluation is assigned for incapacitating episodes 
having a total duration of at least 2 weeks, but less than 4 
weeks, during the past 12 months, and a 10 percent evaluation 
is assigned with the incapacitating episodes having a total 
duration of at least 1 week, but less than 2 weeks, during 
the past 12 months.

Note 1 provides that for the purposes of 
evaluations under Diagnostic Code 5293, an 
incapacitating episode is a period of acute signs 
and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician 
and treatment by a physician.  "Chronic orthopedic 
and neurological manifestations" means orthopedic 
and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present 
constantly, or nearly so.  
Note 2 provides that when evaluating on the basis 
of chronic manifestations, evaluate orthopedic 
disabilities using evaluation criteria for the most 
appropriate orthopedic diagnostic code or codes.  
Evaluate neurological disabilities separately using 
evaluation criteria for the most appropriate 
neurological diagnostic code or codes.  38 C.F.R. § 
4.71a, Diagnostic Code 5293 (2003).

Under the criteria effective September 26, 2003, degenerative 
arthritis of the spine is to be evaluated under the general 
rating formula for rating diseases and injuries of the spine 
(outlined below).  38 C.F.R. § 4.71a, Diagnostic Code 5242 
(2008).  Intervertebral disc syndrome will be evaluated under 
the general formula for rating diseases and injuries of the 
spine or under the formula for rating intervertebral disc 
syndrome based on incapacitating episodes (outlined above), 
whichever method results in the higher evaluation when all 
disabilities are combined under 38 C.F.R. § 4.25. 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2008).

Under the general rating formula for rating diseases and 
injuries of the spine, effective September 26, 2003, with or 
without symptoms such as pain, stiffness or aching in the 
area of the spine affected by residuals of injury or disease, 
the following ratings will apply.  An evaluation of 10 
percent is warranted if forward flexion of the thoracolumbar 
spine is greater than 60 degrees but not greater than 85 
degrees; the combined range of motion of the thoracolumbar 
spine is greater than 120 degrees but not greater than 235 
degrees; there is muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or if there is a vertebral body fracture with loss 
of 50 percent or more of the height.  A 20 percent evaluation 
is warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees, but not greater than 60 degrees; the 
combined range of motion of the thoracolumbar spine is not 
greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent evaluation is warranted 
if forward flexion of the thoracolumbar spine is to 30 
degrees or less or if there is favorable ankylosis of the 
entire thoracolumbar spine.

There are several notes set out after the diagnostic 
criteria, which provide the following: First, associated 
objective neurologic abnormalities are to be rated separately 
under an appropriate diagnostic code.  Second, for purposes 
of VA compensation, normal forward flexion of the 
thoracolumbar spine is 0 to 90 degrees, extension is 0 to 30 
degrees, left and right lateroflexion is 0 to 30 degrees, and 
left and right lateral rotation is 0 to 30 degrees.  The 
combined range of motion refers to the sum of the range of 
forward flexion, extension, left and right lateroflexion, and 
left and right rotation.  The normal combined range of motion 
of the thoracolumbar spine is to 240 degrees.  Third, in 
exceptional cases, an examiner may state that, because of 
age, body habitus, neurologic disease, or other factors not 
the result of disease or injury of the spine, the range of 
motion of the spine in a particular individual should be 
considered normal for that individual, even though it does 
not conform to the normal range of motion stated in the 
regulation.  Fourth, each range of motion should be rounded 
to the nearest 5 degrees.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§4.10, 4.40 and 4.45 (2008) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more of less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

38 U.S.C.A. § 1155 sets forth provisions governing disability 
ratings, and it directs the Secretary to "adopt and apply a 
schedule of ratings of reductions in earning capacity from 
specific injuries or combination of injuries."  The schedule 
of ratings must provide for ten grades of disability, and no 
more, ranging from 10 percent to 100 percent in 10 percent 
intervals, upon which the payments of compensation shall be 
based. 38 U.S.C.A. § 1155.  In addition, "the Secretary shall 
from time to time readjust this schedule of ratings in 
accordance with experience."  However, in no event shall such 
a readjustment in the rating schedule cause a Veteran's 
disability rating in effect on the effective date of the 
readjustment to be reduced unless an improvement in the 
Veteran's disability is shown to have occurred.  38 U.S.C.A. 
§ 1155.

III.  Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2008) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the service-connected disabilities.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  Moreover, the Board is of the 
opinion that this case presents no evidentiary considerations 
which would warrant an exposition of remote clinical 
histories and findings pertaining to either of these 
disabilities.

The Board notes a Social Security Administration decision 
reflecting a finding of disability due to discogenic and 
degenerative disease of the back in September 1993.  

Service connection for low back pain with possible herniated 
nucleus pulposus was awarded in a January 1994 rating 
decision and a 40 rating was assigned for that disability.  
The Veteran fell off of a ladder and injured his back in 
service.  Post service treatment records and a VA examination 
report dated in December 1993 show chronic low back pain with 
radicular complaint and X-ray evidence of stenosis.  On 
examination there were no postural abnormalities and he had 
normal gait.  There was slight decrease in sharp sensation to 
the right foot.  Range of motion included 80 degrees forward 
flexion and 25 degrees extension, bilateral tilt 25 degrees 
and rotary motion 30 degrees.  There was some antalgia on 
extreme motions.  

Additional treatment records reflect ongoing complaints of 
low back pain from that time period to the present.  

VA records show the Veteran underwent extensive treatment for 
substance abuse at multiple times over the years since the 
claim was filed.  He apparently engaged in Material Arts 
Therapy (MAT) in September 1994.  

The Veteran underwent surgery for a herniated L5-S1 disc in 
February 1995 which included laminectomy, foraminotomy and 
discectomy.  

VA examination in April 1996 included MRI and revealed low 
back pain with radiculopathy.  An electrical examination 
revealed normal left lower extremity.  Despite the Veteran's 
complaints of left lower extremity radiculopathy, the 
examiner felt that the only finding consistent with 
radiculopathy on this examination was decreased pinprick in 
the L5 distribution.  

Thereafter, the Veteran continued to undergo extensive 
treatment for substance abuse and treatment for his low back 
pain.  A January 2000 VA neurosurgery note reveals complaints 
of low back pain and lower extremity pain.  He had normal 
muscle strength and reflexes.  An MRI showed enhancement of 
the surgical site which appeared to wrap around the nerve 
root.  The examiner concluded that post-surgical scarring 
produced the symptoms in his lower extremities.  The reports 
of VA examinations in August and June 2000 support this 
report and the finding of left peroneal nerve injury due to 
nerve compression during surgery.  

The Veteran underwent VA orthopedic and neurological 
examinations in May 2001.  Range of motion included flexion 
to 90 degrees, extension to 20 degrees, lateral rotation to 
25 degrees and lateral bending to 40 degrees bilaterally.  
Reflexes in the left ankle were weaker as were the muscles in 
the left foot in the toe area.  Sensation was decreased in 
the left lower extremity.  The diagnosis included status post 
disc excision surgery with question of lumbar nerve root 
irritation and possible peroneal nerve damage.  On 
neurological examination, the examiner diagnosed mild left 
common peroneal palsy at hip due to leg crossing and little 
evidence of lumbosacral neuropathy.  He noted that as to 
peroneal palsy on the left, the right sciatic area was the 
subject of the earlier surgery.  

The examiner who conducted the nerves examination in May 2001 
was asked to clarify his opinion in February 2002 in terms 
that could allow for rating the disability under current 
criteria.  He further explained that while there was foot 
weakness, ankle jerk was intact.  He noted there was no 
evidence that the peroneal neuropathy caused episodes of 
incapacitation, and that the presence of ankle jerk is 
against the sciatic cause of palsy.  He opined that body 
habitus and habits were the cause of the left peroneal palsy.  
He noted that the peroneal symptoms appeared between 1996 and 
2000.  He opined that the cause was leg crossing with 
appropriate compression of the fibular head.  

In a June 2003 evaluation for disability review, a private 
physician found the Veteran to have full range of motion of 
the back and lower extremities, negative straight leg raising 
and normal strength.  He noted that the left lower extremity 
showed no dermatonal consistency with the Veteran's 
complaints.  He found no functional limits due to the 
Veteran's low back pain/strain.  

The Veteran underwent a VA neurological examination in August 
2006, but failed to report for a spine examination at that 
time.  During the examination to which he reported, he 
complained of ongoing pain.  He reported that he had last 
worked in 2000 but had to stop due to inability to stand for 
prolonged periods.  He was taking Motrin for pain but feared 
this would mask his pain and lead him to overdoing it 
physically.  On examination, strength was 5/5 throughout with 
the exception of the left tibialis anterior which was 4+ and 
extensor hallucis which was 4.  There was decreased sensation 
to light touch in the left lower extremity.  There was some 
left gastroc weakness.  The examiner concluded that there was 
lumbar degenerative disc disease at L4-5 and L5-S1 with left 
sided L4 and S1 radiculopathy.  The aforementioned 
neurological findings were noted as consistent with this 
diagnosis, as were films.  The problem significantly limited 
the Veteran's sitting and standing capabilities.  The 
examiner felt he could only work at a part-time job at best.  

The Veteran underwent lumbar laminectomy in January 2008 for 
lumbar spondylosis with dense epidural scarring.  The record 
reflects follow-up treatment in February 2008 for this 
disability.  

The Veteran failed to report for orthopedic and neurological 
examinations scheduled for July 2008, despite being informed 
of the date and time of the examinations.  

Entitlement to a Rating in Excess of 40 Percent Prior to 
September 26, 2003

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  The 
revised criteria may only be applied as of their effective 
date and, before that time, only the former version of the 
regulation may be applied.  VAOPGCPREC 3-2000 (Apr. 10, 
2000).

In accordance with VAOPGCPREC 7-2003, the Board has reviewed 
the revised rating criteria.  The revised rating criteria 
would not produce retroactive effects since the revised 
provisions affect only entitlement to prospective benefits.  
Therefore, VA must apply the new provisions from their 
effective date, and the old criteria as appropriate.

The medical evidence relevant to the period prior September 
26, 2003, reflects that the Veteran's low back disability was 
productive of no more than severe intervertebral disc disease 
with recurrent attacks and intermittent relief.  There were 
no findings consistent with pronounced intervertebral disc 
syndrome.  Specifically, there was an absence of persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, ankle jerk 
was not absent nor were there other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  The April 1996 examination showed 
normal electrical findings and although bilateral scarring 
was suspected in a January 2000 neurological evaluation, in 
February 2002 the VA neurologist pointed out that the lack of 
ankle jerk absence significantly weighed against 
radiculopathy.  As noted, range of motion has remained 
significant.  In June 2003, no function limitations were 
noted due to the back.  There was a lack of severe limitation 
of motion of the lumbar spine.  

Thus, under the schedular criteria in effect prior to 
September 26, 2003, the functional impairment of the low back 
shown above more nearly approximates the criteria for a 40 
percent disability rating Diagnostic Code 5293.  The Board 
must consider other Diagnostic Codes as well as factors such 
as lack of endurance, functional loss due to pain, pain on 
use and during flare-ups, weakened movement, excess 
fatigability, and incoordination.  In this regard, the Board 
finds that the Veteran retained sufficient ability to perform 
daily activities, and that there was no appreciable 
functional loss during flare-ups that would warrant an 
increased rating in excess of 40 percent.  The limitation of 
motion of his low back more nearly approximated moderate than 
severe, there was no significant radiculopathy on the right, 
and any radiculopathy on the left was not more than moderate.

Restoration of 40 Percent Rating Effective September 26, 2003

As explained, during the pendency of the appeal, the rating 
for the disability was changed, effective from September 26, 
2003, from a single 40 percent rating under DC 5293 to a 20 
percent rating under the new criteria for intervertebral disc 
syndrome, DC 5243, and 20 percent rating for left lower 
extremity neurological impairment under DC's 8520 and 8521 
and a noncompensable rating for right lower extremity 
neurological impairment under DC's 8520 and 8521.  The 
Veteran was also granted temporary total rating due to the 
surgeries from February 20, 1995, to April 20, 1995, and from 
January 29, 2008, through February 29, 2008.

The Board finds no improvement in the Veteran's disability at 
the time the new rating criteria became effective.  
Consequently, no reduction in rating was warranted and in 
fact was prohibited under 38 U.S.C.A. § 1155.  By changing 
the rating from one 40 percent rating to two 20 percent 
ratings and one noncompensable rating, the RO effectuated a 
reduction in the Veteran's rating for his low back 
disability.  The combined ratings table found at 38 C.F.R. 
§ 4.25 illustrates that two 20 percent ratings equate to a 36 
percent combined rating, which is clearly less than the 
previous 40 percent rating.  Therefore, the Board hereby 
reinstates the 40 percent rating for intervertebral disc 
syndrome as of September 26, 2003.

The Veteran would not benefit from separate ratings, as he 
would not meet the criteria for greater than 20 percent 
rating for the left lower extremity nor would he warrant a 
compensable rating for the right lower extremity.  As to the 
left lower extremity, the record establishes no more than 
moderate incomplete paralysis with no foot drop.  As to the 
right lower extremity, the record does not reflect even mild 
incomplete right sciatic or peroneal paralysis.  The VA 
neurological examiner in February 2002 fully explained the 
lack of significant neurological abnormalities due to the 
surgery.  The Veteran retains substantial use of the left 
lower extremity and can by his own admission perform his 
activities of daily living including driving.  The Board can 
identify no evidence that would warrant a higher rating under 
separate Diagnostic Codes.

Entitlement to Rating in Excess of 40 Percent as of September 
26, 2003

Under the new and former criteria, the Board has concluded 
that the overall functional impairment from the disability 
does not warrant more than a single 40 percent rating.  In 
this regard, the Board notes that none of the evidence shows 
that forward flexion of the thoracolumbar spine was limited 
to 30 degrees or less or that there was ankylosis of the 
entire thoracolumbar spine.  The aforementioned report of a 
VA neurological examination performed in July 2006, reveals 
that the Veteran complained of ongoing low back pain ranging 
in intensity from 5 to 10 out of 10.  Sitting was reportedly 
limited to 20 minutes, standing to 10 minutes and driving to 
25 minutes.  He could walk a half mile.  He was using a TENS 
unit.  He remained independent in activities of daily living.  
He reported increased pain, and the record reflects the 
additional surgery in January 2008.  The Board must consider 
other factors such as lack of endurance, functional loss due 
to pain, pain on use and during flare-ups, weakened movement, 
excess fatigability, and incoordination.  In this regard, the 
Board finds that the Veteran retained sufficient ability to 
perform daily activities, and that there was no appreciable 
functional loss during flare-ups that would warrant an 
increased rating in excess of 20 percent.  The Board notes 
that the Veteran has failed to report for the last three 
scheduled examinations.  

There is no evidence of any incapacitating episode of back 
symptoms requiring bed rest prescribed by a physician.  In 
addition, none of the evidence for this period shows more 
than mild left radiculopathy or any significant radiculopathy 
on the right.  

If the components of the disability were separately rated, 
they would warrant a 20 percent rating for impairment of the 
thoracolumbar spine, a 20 percent rating for left 
radiculopathy and a noncompensable rating for right 
radiculopathy.  As discussed above, it is to the Veteran's 
advantage to assign one 40 percent rating for the overall 
disability.

Additional Considerations

Although the Board has considered the Veteran's contentions 
regarding the extent of his low back problem, for the reasons 
stated above, the Board finds that increased ratings are not 
in order.  

Consideration has been given to assigning staged ratings for 
the low back; however, at no time during the period in 
question has the disability warranted more than a single 40 
percent rating.  See Hart v. Mansfield, 21 Vet. App. 505 
(2007); Fenderson v. West, 12 Vet. App. 119 (1999).

The Board has also expressly considered whether the case 
should be referred to the Director of the VA Compensation and 
Pension Service for extra-schedular consideration under 38 
C.F.R. § 3.321(a) (2008).  In determining whether a case 
should be referred for extra-schedular consideration, the 
Board must compare the level of severity and the 
symptomatology of the claimant's disability with the 
established criteria provided in the rating schedule.  If the 
criteria reasonably describe the claimant's disability level 
and symptomatology, then the disability picture is 
contemplated by the rating schedule, the assigned evaluation 
is therefore adequate, and no referral for extra-schedular 
consideration is required.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008).  

Here, the record reflects that the Veteran has not required 
frequent hospitalizations for his disabilities and that the 
manifestations of these disabilities are consistent with 
those contemplated by the schedular criteria.  The Board also 
notes that the Veteran did not report to multiple 
examinations which could have provided valuable information 
on this issue.  The Board concludes that referral of this 
case for extra-schedular consideration is not in order.  


ORDER

The Board having determined that the Veteran's low back 
disability with radiculopathy warrants a single 40 percent 
rating throughout the initial rating period, the benefit 
sought on appeal is granted to this extent and subject to the 
criteria governing the award of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


